The disclosure is objected to because of the following informalities:  On page 1, line 19, “foot stump” should apparently be replaced by --user stump-- (as on line 15).  On page 7, the sentence on lines 2-4 lacks proper grammatical syntax.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sanghavi, WO 2017/221019 A1, which discloses a smartphone 190 for changing an inner volume of a prosthetic socket inflatable lining (Figures 22-24 and 30-31; abstract; page 6, line 31; page 16, lines 19-20; page 17, lines 15-23; page 20, lines 8-18), a pump assembly in data communication with the smart phone for inflating and deflating the lining (page 15, lines 8-29; page 17, line 33, to page 18, line 18), which may include longitudinal and/or latitudinal cells (Figures 11-16; page 15, line 31, to page 16, line 17) having air passages with adjacent cells (page 18, lines 33-42), pressure sensors (page 13, line 39, to page 14, line 18), controllable valves (page 13, lines 33-37; page 14, lines 20-23), and electronic circuitry for retaining constant pressure in the lining (page 3, lines 15-17 and 33-36; page 4, lines 6-8; page 8, lines 6-8 and 18-19; page 19, lines 22-34; page 20, lines 12-15).  Regarding claims 9-10, both wired and wireless communication are contemplated (page 6, lines 1-8; page 8, lines 1-3; page 17, lines 17-23).  Regarding claims 11 and 13, changing the inner volume of the prosthetic socket is manual and mechanical in several ways, such as utilizing a manual pump and manual controls (page 5, line .
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
	WO 2015/103506 A1:			abstract; drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID H WILLSE/            Primary Examiner, Art Unit 3774